Exhibit 10.21

Amendment No. 1 to Employment Agreement with Daniel E. Couto

This Amendment No. 1 (the “Amendment”) is entered into by and between ContraFect
Corporation (the “Employer”), and Daniel E. Couto, (the “Employee”), as of
November 2, 2015.

WHEREAS, pursuant to Section 15 of the Employment Agreement, the Employer and
the Employee desire to amend the Employment Agreement in accordance with the
terms of this Amendment, as more fully set forth herein.

THEREFORE, in consideration of the mutual agreements set forth below, the
Employer and the Employee agree to amend the Employment Agreement as follows:

 

  1. Section 4 of the Employment Agreement is amended by adding the following:

“You will be eligible for an annual incentive bonus of 30% of your annual base
salary, subject to performance against mutually agreed-upon goals (effective
January 1, 2016, 70% corporate/30% individual). You will also be eligible for
stock option grants on an annual basis.

 

  2. Section 7d of the Employment Agreement is amended to include:

“In the event that you are terminated by the Company without Cause, or in the
event that you resign with Good Reason, as defined below, you will be given
(i) a severance payment in the amount that is equal to twelve (12) months of
your then-current base salary, (ii) a payment equal to twelve (12) months of
bonus and (iii) a payment equal to twelve (12) months of applicable health
insurance premiums (inclusive of dental and vision insurance) due under COBRA,
provided that you first sign a Severance and Release Agreement in a form
prescribed by the Company. These severance payments shall be paid over twelve
(12) months as any regular paycheck.

“Good Reason” shall mean the occurrence of any of the events or conditions as
described here: (i) a material diminution of your authority, duties and
responsibilities; (ii) a material reduction in your then-effective base salary,
or (iii) the relocation of your principal place of employment to a location that
is more than fifty (50) miles “as the crow flies” from Yonkers, New York.
Employee must provide written notice (“Notice of Good Reason”) to Employer of
the existence of a condition described in subsections (i) through (iii) above
within 30 days of Employee’s knowledge of the initial existence of the condition
or such right is waived. The Notice of Good Reason shall fully set forth the
facts comprising the event(s) or circumstance(s) giving rise to Good Reason.



--------------------------------------------------------------------------------

Employer shall have a period (the “Good Reason Notice Period”) of 30 days during
which it may remedy the condition so that it shall not constitute Good Reason or
inform Employee that it does not believe Good Reason exists. If Employee
believes that the condition has not been cured, or that Good Reason exists
notwithstanding Employer’s belief that it does not, then Employee shall either
abandon the contention that Good Reason exists or terminate employment within 30
days. If Employee continues to work beyond the 30th day without resigning,
Employee shall be deemed to have waived Good Reason for the event(s) or
circumstance(s) set forth in the Notice of Good Reason. “If there is a Change of
Control Event and, within twelve (12) months of such Change of Control Event,
you resign for Good Reason or you are terminated without Cause, you will receive
the severance benefits as outlined above, and, in addition, your
then-outstanding stock options and other equity awards, if any, will become
immediately fully vested and exercisable. All such benefits are conditioned upon
the execution of a Severance and Release Agreement in a form prescribed by the
Company or its successors.

“A “Change of Control Event” means any of the following: (i) any person, or
persons acting as a group, or entity (except for a current stockholder) becomes
the beneficial owner of greater than 50% of the then-outstanding voting power of
the Company; (ii) a change in the composition of the Board of Directors, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (a) are directors of the
Company as of the date hereof, or (a) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of those directors
whose election or nomination was not in connection with any transaction
described in subsections (i), (iii) or (iv) or in connection with an actual or
threatened proxy contest relating to the election of directors of the Company;
(iii) a merger or consolidation with another entity where the voting securities
of the Company outstanding immediately before the transaction constitute less
than a majority of the voting power of the voting securities of the surviving
entity outstanding immediately after the transaction, or (iv) the sale or
disposition of all or substantially all of the Company’s assets.”

Section 409A. The Company and you intend, and this Amendment No. 1 to the
Employment Agreement shall be construed, that any amounts or benefits payable or
provided under this Amendment and the Company’s and your exercise of authority
or discretion hereunder shall either be exempt from or comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“the Code”) and the treasury regulations relating thereto so as not to subject
you to the payment of the tax, interest and any tax penalty which may be imposed
under Code Section 409A. The provisions of this Amendment shall be



--------------------------------------------------------------------------------

interpreted and construed in a manner consistent with such intent. In the event
that any provision of this Amendment would otherwise fail to satisfy the
requirements of Section 409A and the treasury regulations relating thereto, the
Company and you agree to further amend this Amendment to maintain to the maximum
extent practicable the original intent of the provision without violating the
requirements of Code Section 409A. Notwithstanding anything in this Amendment,
you acknowledge and agree that the Company has not made any representations to
you as to the tax treatment of any payments or benefits under this Amendment,
and the Company does not guarantee the tax treatment of any payments or benefits
under this Agreement, including without limitation pursuant to Section 409A of
the Code, federal, state, or local tax laws or regulations.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
and delivered as of the date first written above.

 

EMPLOYER: By:  

/s/ Julia P Gregory

Name:   Julia P Gregory Title:   CEO

 

EMPLOYEE: By:  

/s/ Daniel E. Couto

  Daniel E. Couto